IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,618-01


EX PARTE DERICK JEROME SANDERS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0799847A IN THE 72,618-01 DISTRICT COURT
FROM TARRANT COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession with
intent to deliver a controlled substance in exchange for deferred adjudication community
supervision.  His guilt was later adjudicated, and he was sentenced to five years' imprisonment. 
	On August 18, 2009, the trial court entered an order adopting the State's proposed  findings
of fact and conclusions of law as its own, and recommending that relief be denied.  This Court has
reviewed the record with respect to the allegations made by Applicant.  We adopt the trial court's
findings and conclusions of law, except for conclusions #11 and #12.   Based upon the trial court's
findings and conclusions and our own review, we deny relief.
 
Filed: October 28, 2009
Do not publish